@ @ @ @ e e @
Case 1:19-cv-09365-AKH Document 1-10 Filed 10/09/19 Page 1of8

ORIGINAL

SURROGATE’S COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

In the Matter of the Petition of Dalia Genger, as
Trustee of the Orly Genger 1993 Trust, Created by
Trust Agreement Dated December 13, 1993 between
ARIE GENGER, as Grantor, and LAWRENCE M.
SMALL and SASH A. SPENCER, as Trustees, to
Turnover Property to the Orly Genger 1993 Trust.

File No.: 2008-0017/E

Surrogate Nora S. Anderson

 

rk County Surrogate’s
| NeW GELLANEOUS DEPT. =:

FEB 0 6 2018 .
FILED FF

Cletk_—_———
L

Dalia Genger, Trustee of the Orly Genger 1993 Trust,

Petitioner

 

-against-

 

Orly Genger, et al.,

Respondents.

 

NOTICE OF MOTION TO DISMISS PETITION
PLEASE TAKE NOTICE, that upon the Affirmation of Michael Paul Bowen, dated
February 5, and all exhibits attached thereto, the accompanying Memorandum of Law, and all
prior pleadings and proceedings heretofore had herein, petitioner Orly Genger will move this
Roun 509 jolvoa.
Court, at 31 Chambers Street, New York, New York 10007, on February 27, 2018, or as soon
thereafter as counsel can be heard, for an Order pursuant to SCPA Section 102 and CPLR
Sections 321 1(a)(4), (5), (7) and (8) dismissing Dalia Genger’s Petition.
PLEASE TAKE FURTHER NOTICE that, pursuant to CPLR 2214(b), answering

affidavits shall be served at least seven days before the return date of this motion.
@ e e e 6 e e
Case 1:19-cv-09365-AKH Document 1-10 Filed 10/09/19 Page 2 of 8

Dated: New York, New York
February 5, 2018

KASOWITZ BENSON TORRES LLP

 

 

Michael Paul Bowen
Andrew R. Kurland

1633 Broadway

New York, New York 10019
(212) 506-1700

Attorneys for Petitioner

To:

Judith Bachman, Esq.

254 S. Main Street

Suite 306

New City, NY 10956

Counsel to Petitioner Dalia Genger
e ® e ® @ @ e
Case 1:19-cv-09365-AKH Document 1-10 Filed 10/09/19 Page 3 of 8

SURROGATE’S COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

In the Matter of the Petition of Dalia Genger, as
Trustee of the Orly Genger 1993 Trust, Created by
Trust Agreement Dated December 13, 1993 between
ARIE GENGER, as Grantor, and LAWRENCE M.
SMALL and SASH A. SPENCER, as Trustees, to
Turnover Property to the Orly Genger 1993 Trust.

File No.: — 2008-0017/E

Surrogate Nora S. Anderson

 

Dalia Genger, Trustee of the Orly Genger 1993 Trust,
Petitioner,
-against-
Orly Genger, et al.,

Respondents.

 

AFFIRMATION OF SERVICE

I am an attorney admitted to practice before the Courts of the State of New York. On
February 5, 2018, on behalf of petitioner Orly Genger, I caused to be served by email and FedEx
overnight delivery a true and correct copy of Respondent Orly Genger’s Notice of Motion to
Dismiss the 2016 Petition of Dalia Genger, along with the Memorandum of Law dated February
5, 2018 and the Affirmation of Michael Paul Bowen, dated February 5, 2018, with exhibits, on
counsel for Petitioner Dalia Genger at the following address:

Judith Bachman, Esq.

254 S. Main Street

Suite 306
New City, NY 10956

Dated: New York, New York
February 5, 2018 Ne 0

Andrew R. Kurland
e 6 6 @ e e
Case 1:19-cv-09365-AKH Document 1-10 Filed 10/09/19 Pag@rbrOfsBa-onasev-crecwn

800.222.0510 www.asiegal.com

Index No. OOQI7/E Year 20 08

SURROGATE’S COURT OF THE STATE OF NEW
YORK COUNTY OF NEW YORK

 

 

In the Matter of the Petition of Dalia Genger, as Trustee of the Orly Genger 1993 Trust, Created by Trust
Agreement Dated December 13, 1993 between ARIE GENGER, as Grantor, and LAWRENCE M. SMALL and
SASH A. SPENCER, as Trustees, to Turnover Property to the Orly Genger 1993 Trust.

Dalia Genger, Trustee of the Orly Genger 1993 Trust,

Petitioner,
-against-

Orly Genger, et al.,
Respondents.

 

 

NOTICE OF MOTION TO DISMISS, AFFIRMATION OF MICHAEL P. BOWEN
AND EXHIBITS, AFFIRMATION OF SERVICE

 

 

KASOWITZ BENSON TORRES LLP
Attorney(s) for

Respondent — Office Address & Tel. No.:

1633 BROADWAY
NEW YORK, NY 10019
212-506-1700

 

 

Pursuant to 22 NYCRR 130-1.1-a, the undersigned, an attorney admitted to practice in the courts of New York State,
certifies that, upon information and belief and reasonable inquiry, (1) the contentions contained in the annexed
document are not frivolous and that (2) if the annexed document is an initiating pleading, (i) the matter was not
obtained through illegal conduct, or that if it was, the attorney or other persons responsible for the illegal conduct are
not participating in the matter or sharing in any fee earned therefrom and that (ii) if the matter involves potential
claims for personal injury or wrongful death, the matter was not CT violation of 22 NYCRR. 1200.41-a.

 

Date? oasepepesgescsssevsessosngeees Signature

 

 

 

 

 

 

February 5, 201T8™ _——
Print Signer’s Name Michael P. Bowen
Service of a copy of the within is hereby admitted.
Dated:
Atiorney(s) for Petitioner

PLEASE TAKE NOTICE
g J that the within is a (certified) true copy of a
3 NoTIcEOF entered in the office of the clerk of the within-named Court on 20
: ENTRY
° that an Order of which the within is a true copy will be presented for settlement to the

Notice or Hon. , one of the judges of the within-named Court,
SETTLEMENT at
on 20 , at M.
Dated:
KASOWITZ BENSON TORRES LLP
Attorney(s) for
Office Address & Tel. No.:
To:
1633 BROADWAY
Attorney(s) for NEW YORK, NY 10019

212-506-1700
Case 1:19-cv-09365-AKH Document 1-10- Filed 10/09/19 Page 5 of 8

SURROGATE’S COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

In the Matter of the Petition of Dalia Genger, as
Trustee of the Orly Genger 1993 Trust, Created by
Trust Agreement Dated December 13, 1993 between
ARIE GENGER, as Grantor, and LAWRENCE M.
SMALL and SASH A. SPENCER, as Trustees, to
Turnover Property to the Orly Genger 1993 Trust.

File No.: — 2008-0017/E

Surrogate Nora S. Anderson

 

 

Dalia Genger, Trustee of the Orly Genger 1993 Trust, Wan York County Surmogate’s Cour
MISCELLANEOUS DEPT.
Petitioner FEB 0 § 2018
-against- FILED
Clerk

 

 

 

 

Orly Genger, et al.,

Respondents.

 

NOTICE OF MOTION TO DISMISS PETITION

PLEASE TAKE NOTICE, that upon the Affirmation of Michael Paul Bowen, dated
February 5, and all exhibits attached thereto, the accompanying Memorandum of Law, and all
prior pleadings and proceedings heretofore had herein, petitioner Orly Genger will move this
Court, at 31 Chambers Street, New York, New York 10007, Room 509, on February 27, 2018 at
10:00 a.m., or as soon thereafter as counsel can be heard, for an Order pursuant to SCPA Section
102 and CPLR Sections 3211(a)(4), (5), (7) and (8) dismissing Dalia Genger’s Petition.

PLEASE TAKE FURTHER NOTICE that, pursuant to CPLR 2214(b), answering

affidavits shall be served at least seven days before the return date of this motion.
Case 1:19-cv-09365-AKH

Dated: New York, New York
February 5, 2018

To:

Judith Bachman, Esq.

254 8. Main Street

Suite 306

New City, NY 10956

Counsel to Petitioner Dalia Genger

Document 1-10 Filed 10/09/19 Page 6 of 8

KASOW£TZ BENSON TORRES LLP

 

By:

 

chael Paul Bowen
drew R. Kurland
1633 Broadway

New York, New York 10019
(212) 506-1700

Attorneys for Petitioner
Case 1:19-cv-09365-AKH Document 1-10 Filed 10/09/19 Page 7 of 8

ALLSTATE LEGAL®
07181-BF * 07182-BL © 07183-GY © 07184-WH

800.222.0510 www.astegal.com ~

Index No. OO17/E Year 20 08

SURROGATE’S COURT OF THE STATE OF NEW
YORK COUNTY OF NEW YORK

 

 

In the Matter of the Petition of Dalia Genger, as Trustee of the Orly Genger 1993 Trust, Created by Trust
Agreement Dated December 13, 1993 between ARIE GENGER, as Grantor, and LAWRENCE M. SMALL and
SASH A. SPENCER, as Trustees, to Turnover Property to the Orly Genger 1993 Trust.

Dalia Genger, Trustee of the Orly Genger 1993 Trust,

Petitioner,
-against-

Orly Genger, et al.,
Respondents.

 

 

NOTICE OF MOTION TO DISMISS PETITION

 

 

KASOWITZ BENSON TORRES LLP
Attorney(s) for

Respondent Office Address & Tel. No.:
1633 BROADWAY
NEW YORK, NY 10019
212-506-1700

 

 

Pursuant to 22 NYCRR 130-1.1-a, the undersigned, an attorney admitted to practice in the courts of New York State,
certifies that, upon information and belief and reasonable inquiry, (1) the contentions contained in the annexed
document are not frivolous and that (2) if the annexed document is an initiating pleading, (i) the matter was not
obtained through illegal conduct, or that if it was, the attorney or other persons responsible for the illegal conduct are
not participating in the matter or sharing in any fee earned therefrom and that (ii) if the matter involves potential
claims for personal injury or wrongful death, the matter was not obtained, in violation of 22 NYCRR. 1200.41-a.

 

 

 

 

 

Dated...... Febriiaiy'S720TS" SIgmature oo. eseeseeseeseeecesessescesenesssssecnesassnsaeseessesseanenesqasteetsesseesueeseenessaseassarsueenneanessy
Print Signer’s Name.........: “ented M ichael P. Bowen Ns aceacsacsensesscaeuseessasaceatenseeseeeeaseeeseeeees
Service of a copy of the within is hereby admitted.
Dated:
Aittorney(s) for _ Petitioner
PLEASE TAKE NOTICE
g [ | that the within is a (certified) true copy of a
8 NOTICEOF entered in the office of the clerk of the within-named Court on 20
3 ENTRY
3
° [| that an Order of which the within is a true copy will be presented for settlement to the
notice or Hon. , one of the judges of the within-named Court,
SETTLEMENT at
on 20 , at M.
Dated:

KASOWITZ BENSON TORRES LLP
Attorney(s) for

Office Address & Tel. No.:
To:

1633 BROADWAY
Attorney(s) for NEW YORK, NY 10019
212-506-1700
e ® @ @ @ e @
Case 1:19-cv-09365-AKH Document 1-10 Filed 10/09/19 Page 8 of 8

SURROGATE’S COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

In the Matter of the Petition of Dalia Genger, as
Trustee of the Orly Genger 1993 Trust, Created by
Trust Agreement Dated December 13, 1993 between
ARIE GENGER, as Grantor, and LAWRENCE M.
SMALL and SASH A. SPENCER, as Trustees, to
Turnover Property to the Orly Genger 1993 Trust.

File No.: — 2008-0017/E

Surrogate Nora S. Anderson

 

Dalia Genger, Trustee of the Orly Genger 1993 Trust,
Petitioner,
-against-
Orly Genger, et al.,

Respondents.

 

AFFIRMATION OF SERVICE

I am an attorney admitted to practice before the Courts of the State of New York. On
February 5, 2018, on behalf of petitioner Orly Genger, I caused to be served by email and FedEx
overnight delivery a true and correct copy of Respondent Orly Genger’s Notice of Motion to
Dismiss the 2016 Petition of Dalia Genger, along with the Memorandum of Law dated February
5, 2018 and the Affirmation of Michael Paul Bowen, dated February 5, 2018, with exhibits, on
counsel for Petitioner Dalia Genger at the following address:

Judith Bachman, Esq.

254 S. Main Street

Suite 306
New City, NY 10956

Dated: New York, New York
February 5, 2018 Ne eh

Andrew R. Kurland
